DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8 is objected to because the phrase “the measured resistance to the peripheral vasculature” should be amended to refer to “the determined resistance” in order to employ consistent language throughout the claims. 
Claim 16 is objected to because the phrase “a predetermined body part” should be amended to recite “[a] the predetermined body part.”
Claim 16 is objected to because the phrase “near red” light appears to be a typographical error that was intended to recite “near-infrared,” as in corresponding system claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the “system of claim 1 in which the resistance of the peripheral vasculature includes an anti-G straining maneuver (AGSM) index.” 
The term “AGSM index” does not correspond to any known terminology in the art and applicant’s specification does not define the term. Moreover, the specification does not explain how the index is calculated or discuss the manner in which it is used. In particular, the specification does not disclose any algorithm that may be used to calculate an AGSM index. For example, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for the system to be configured to have the resistance of the peripheral vasculature include an AGSM index.
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to calculate an AGSM index.
There is insufficient written description of the particular algorithm implemented by the invention of claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 - 9, 14, and 19 - 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it recites “or a body part directly associated with the peripheral vasculature.” It is unclear what is meant by "directly associated with.” It is unclear which body parts are “directly” associated with the peripheral vasculature and which are only ‘indirectly’ associated with the peripheral vasculature. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the nature of the required association is unspecified and the degree of association required by the word “directly” is also unspecified. 
Claim 5 is indefinite because it is unclear whether an algorithm is required “to calculate” in addition to the computer subsystem of claim 1 being configured “to determine,” or whether the claim attempts to set forth that the determination of claim 1 is achieved via an algorithm. For the purposes of examination, examiner interprets the claim as intending the latter and suggests employing consistent terminology (i.e., either “determine” or “calculate,” rather than both words) throughout the claims. 
Claim 8 is indefinite because there is insufficient antecedent basis for “the calculated value.” For the purposes of examination, examiner interprets the limitation as attempting to refer to the determined resistance. 
Claim 14 is indefinite because it recites the “system of claim 1 in which the resistance of the peripheral vasculature includes an anti-G straining maneuver (AGSM) index.” As explained in the written description rejections above, the term “AGSM index” does not correspond to any known terminology in the art, and applicant’s specification does not define the term. Moreover, the specification does not disclose any algorithm that may be used to calculate an AGSM index. For the purposes of examination, examiner interprets the limitation as requiring that the determined resistance is capable 
Claims 19 - 20 are indefinite because it is unclear whether they attempt to set forth additional display steps or to modify the display step of claim 18. For the purposes of examination, examiner interprets the claims as intending the latter, and suggests amending the claims to recite the “method of claim 18 wherein includes displaying the resistance ...," or some similar terminology of applicant’s choice. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 2, 4 - 16, and 18 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 (reference claims) of U.S. Patent No. 10,456,045. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards determining a measure of the resistance of peripheral vasculature.

Regarding claim 2, the sensor of claim 2 is anticipated by the sensor used in the method of reference claim 1. 
Regarding claim 4, the requirements of claim 4 are anticipated by the method of reference claim 1. 
Regarding claim 5, the computer subsystem of claim 5 is anticipated by the sensor used in the method of reference claim 1. 
Regarding claim 6, the requirements of claim 6 are anticipated by the method of reference claim 3. 
Regarding claim 7, the requirements of claim 7 are anticipated by the display used in the method of reference claim 2. 
Regarding claim 8, the requirements of claim 8 are anticipated by the method of reference claim 3. 
Regarding claim 9, the requirements of claim 9 are anticipated by the display used in the method of reference claim 4. 
Regarding claim 10, the requirements of claim 10 are anticipated by the method of reference claim 5. 
Regarding claim 11, the requirements of claim 11 are anticipated by the method of reference claim 5. 
Regarding claim 12, the requirements of claim 12 are anticipated by the method of reference claim 5. 

Regarding claim 14, the requirements of claim 14 are anticipated by the method of reference claim 1. 
Regarding claim 15, claim 15 is anticipated by the method of reference claim 1. 
Regarding claim 16, claim 16 is anticipated by the method of reference claim 1. 
Regarding claim 18, claim 18 is anticipated by the method of reference claim 2. 
Regarding claim 19, claim 19 is anticipated by the method of reference claim 3. 
Regarding claim 20, claim 20 is anticipated by the method of reference claim 4. 
Regarding claim 21, claim 21 is anticipated by the method of reference claim 5. 
Regarding claim 22, claim 22 is anticipated by the method of reference claim 5. 
Regarding claim 23, claim 23 is anticipated by the method of reference claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1, 3 - 5, 7, 14 - 15, and 17 - 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogletree (EP 0330463, of record).
Regarding claims 1 and 15, Ogletree shows a system for determining the resistance of peripheral vasculature (abstract, inter alia), comprising: 
a sensor (pressure sensor for detecting pulse wave produced from the arterial vessel, col. 1, lines 61 - 63; pressure sensor 12 comprising pressure transducer 18, col. 3, lines 52 - 60; figs. 1 - 2 and corresponding description) configured to generate output signals proportional to the amount of blood in the peripheral vasculature of a predetermined body part over time (pressure transducer 18 detects pressure variation produced synchronously with pulsation of the radial artery 22 and generates pulse wave signal SM whose magnitude corresponds to magnitude of the detected pulse wave, col. 3, lines 44 - 60); and 
a computer subsystem (CPU 36, fig. 1) configured to determine the resistance of the peripheral vasculature in response to the output signals (“calculating means calculates the resistance …,” col. 1, lines 35 - 45; CPU 36 determines a peripheral resistance of the subject regarding each pulse of the pulse wave, col. 4, lines 28 - 57; “calculating means (36) for calculating said resistance,” claim 1).
In a method of using the system, the sensor is used to generate and monitor the outputs signals over time, and the computer subsystem is used to determine the resistance.

Regarding claim 3 and 17, Ogletree discloses the claimed invention substantially as noted above. Ogletree further shows that the sensor is a pressure sensor and that the output signals are generated by measuring the pressure in the predetermined body part (pressure sensor 12 comprising pressure transducer 18, col. 3, lines 27 - 43 and figs. 1 and 5).

Regarding claim 4, Ogletree discloses the claimed invention substantially as noted above. Ogletree further shows that the sensor is configured to be placed on the predetermined body part and that the predetermined body part includes a finger, thumb, hand, arm, abdomen, foot, or a body part associated with the peripheral vasculature, either because the wrist (claim 4, inter alia) is “a body part associated with the peripheral vasculature” or because the sensor of Ogletree is at least physically capable of being placed on any and all of the recited body parts.

Regarding claim 5, Ogletree discloses the claimed invention substantially as noted above. Ogletree further shows that the computer subsystem “includes an algorithm” to determine the resistance, because the computer subsystem determines (claim 1, inter alia). The steps used to perform the determination are the algorithm, as is well-understood in the art.

Regarding claims 7 and 18, Ogletree discloses the claimed invention substantially as noted above. Ogletree further shows that the system includes a display device coupled to the computer subsystem that is used to display the resistance (display step S7 of fig. 3 in which peripheral resistance is displayed as shown in fig. 4, col. 5, lines 61 - 65). 

Regarding claim 14, Ogletree discloses the claimed invention substantially as noted above. Further, Ogletree’s determined resistance is necessarily capable of being used to determine whether an AGSM is effective, as this ability is a natural property possessed by values of peripheral vascular resistance. Ogletree’s system is therefore interpreted as meeting the claim, as discussed in the indefiniteness rejection set forth above.

Claims 1 - 2 and 15 - 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lovejoy et al. (US 2012/0197142, of record, hereinafter “Lovejoy”). 
Regarding claims 1 and 15, Lovejoy shows a system for determining the resistance of peripheral vasculature comprising:
a sensor (sensor 12, [0028] and fig. 1) configured to generate output signals proportional to the amount of blood in the peripheral vasculature of a predetermined body part over time (sensor 12 includes emitter 16 that operates in the infrared wavelength and detector 18, [0030]; light enters the detector 18 after passing through the patient's tissue 40 to produce a plethysmographic signal, [0031]. Refer to [0004] - [0006] for a discussion of how the plethysmographic waveform relates to the amount of blood in the peripheral vasculature); and 
a computer subsystem (monitor 14 including processors 48, [0033] and fig. 2) configured to determine the resistance of the peripheral vasculature in response to the output signals (processor 48 determines physiological characteristics including arterial system/vascular compliance, [0034]; physiological conditions determined by analyzing attributes of the plethysmographic signal, [0036]; vascular tone or compliance, [0037]; compliance is measured as total peripheral resistance (TPR), [0051] and fig. 6). 
In a method of using the system, the sensor is used to generate and monitor the outputs signals over time, and the computer subsystem is used to determine the resistance.

Regarding claims 2 and 16, Lovejoy discloses the claimed invention substantially as noted above. Lovejoy further shows that the sensor is used to emit light in the infrared spectra (sensor 12 includes emitter 16 that operates in the infrared wavelength and detector 18, [0030]) to peripheral vasculature in the predetermined body part and measure the light absorbed by the peripheral vasculature to generate the output signal proportional to the amount of blood in the peripheral vasculature over time. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogletree in view of Khurana (“Textbook of medical physiology.” Elsevier, 2006, pg. 313, of record) and Shankar (US 5,343,867, of record).
Regarding claim 6, Ogletree discloses the invention substantially as noted above. 
Ogletree fails to show that the algorithm is configured to round the calculated resistance of peripheral vasculature to an integer between 0 and 10.
(TPR at rest = 1 PRU while TPR during maximum vasodilation = 4 PRU, first and second bullet points at bottom right of pg. 213).
Shankar discloses detecting the onset and relative degree of atherosclerosis in humans. Shankar illustrates that it is routine in the art to round a calculated value to an integer (reading rounded to the nearest integer value, col. 25, line 65).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied Khurana’s technique of expressing a calculated resistance of peripheral vasculature as value between 0 and 10, to Ogletree’s algorithm’s calculation of the resistance of the peripheral vasculature, in order to convey the calculated value to a user in a simple format that is easy to understand.
It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied Shankar’s technique of rounding a value to the nearest integer, to the resistance value between 0 and 10 of the combined invention of Ogletree and Khurana, in order to further simplify the calculated result so that its significance would be immediately apparent to a user. 
	Such mathematical manipulations of data are notoriously well-known in medical data processing and computational arts. Selections of such routine mathematical manipulations are deemed obvious matters of design choice that yield no more than predictable, suitably equivalent results of formatting the data in a desired manner for display. Moreover, such modifications would have comprised only application of known techniques of mathematically expressing data to a known device ready for improvement KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding claim 19, Ogletree discloses the invention substantially as noted above, including displaying the resistance of the peripheral vasculature (display step S7 of fig. 3 in which peripheral resistance is displayed, col. 5, lines 61 - 65). 
However, Ogletree fails to show a display format that includes display of the resistance of the peripheral vasculature as an integer ranging from 0 to 10. 
Khurana discloses peripheral resistance calculations in medical physiology. Khurana teaches expressing the calculated resistance of peripheral vasculature as value between 0 and 10 (TPR at rest = 1 PRU while TPR during maximum vasodilation = 4 PRU, first and second bullet points at bottom right of pg. 213).
Shankar discloses detecting the onset and relative degree of atherosclerosis in humans. Shankar illustrates that it is routine in the art to round a calculated value to an integer (reading rounded to the nearest integer value, col. 25, line 65).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied Khurana’s technique of expressing a calculated resistance of peripheral vasculature as value between 0 and 10, to Ogletree’s calculated resistance of peripheral vasculature, before displaying the calculated resistance value, in order to convey the calculated value to a user in a simple format that is easy to understand. Such modification would have comprised only the application of a known technique of mathematically expressing data to a known device ready for KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
It also would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied Shankar’s technique of rounding a value to the nearest integer, to the calculated resistance value between 0 and 10 of the combined invention of Ogletree and Khurana, before displaying the calculated resistance value, in order to further simplify the calculated result so that its significance would be immediately apparent to a user. Such modification would have comprised only the application of a known technique of mathematically expressing data to a known device ready for improvement to yield no more than the predictable result of formatting the data in a desired manner for display; and similar modifications have previously been held to involve only routine skill in the art (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogletree in view of Shankar (US 5,343,867, of record).
Regarding claim 8, Ogletree discloses the invention substantially as noted above. 
While Ogletree’s display device is capable of displaying an integer rounded from the determined resistance, Ogletree does not explicitly discuss such a display format. 
(reading rounded to the nearest integer value, col. 25, line 65).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied Shankar’s technique of rounding a value to the nearest integer, to Ogletree’s resistance value, before displaying the resistance value, in order to simplify the calculated result so that its significance would be immediately apparent to a user. Such modification would have comprised only the application of a known technique of mathematically expressing data to a known device ready for improvement to yield no more than the predictable result of formatting the data in a desired manner for display; and similar modifications have previously been held to involve only routine skill in the art (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogletree and Shankar as applied to claim 8 above, and further in view of Al-Ali et al. (US 2006/0238358, of record, hereinafter “Al-Ali”).
Regarding claim 9, Ogletree discloses the invention substantially as noted above. 
While Ogletree’s display device is capable of displaying the resistance of the peripheral vasculature as a bar graph, Ogletree does not explicitly discuss such a display format.
(bar that "fills" to a level proportional to the measured value, [0052], [0066], [0080]; figs. 2 - 10).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied the bar graph display format taught by Al-Ali to the calculated resistance of the combined invention of Ogletree and Shankar, in order to convey the calculated value to a user in a simple format that is easy to understand. Such modification would have comprised only the application of a known display format to a known device ready for improvement to yield no more than the predictable result of communicating the results to a user; and similar modifications have previously been held to involve only routine skill in the art (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 10 - 13 and 21 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogletree in view of Cohen et al. (US 4,930,517, of record, hereinafter “Cohen”).
Regarding claims 10 - 13 and 21 - 23, Ogletree discloses the invention substantially as noted above. 
While it is understood by those of ordinary skill in the signal processing arts that Ogletree’s algorithm used by the computer subsystem is understood to employ a transfer function, Ogletree doesn’t explicitly discuss the transfer function’s presence. As such, Ogletree is not specific to a transfer function that uses time content of the signals, 
Cohen discloses estimating transfer functions among multiple physiologic or biologic signals in the presence of feedback. Cohen teaches a transfer function (abstract, claim 1, inter alia) that uses time content of signals (transfer function means transfer relationships both in the frequency and time domains, col. 3, lines 56 - 59) and a transfer function that includes a Fourier transform (fast Fourier transform, col. 7, line 68, inter alia) and uses the frequency content of the signals (frequency and time domain, col. 3, lines 56 - 59).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Ogletree’s algorithm used by the computer subsystem to include either a transfer function that uses time content of signals or a transfer function that includes a Fourier transform and uses the frequency content of the signals, as taught by Cohen, in order to identify additive noise sources, as discussed by Cohen (abstract, inter alia). Examiner notes that the use of transfer functions is fundamental and routine in diagnostic medical systems and is relied upon in order to separate system response parameters from the acquired data signals and thereby produce informative data that is not dominated by the system response such that the relevant signal is overwhelmed.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogletree in view of Al-Ali et al. (US 2006/0238358, of record, hereinafter “Al-Ali”).
Regarding claim 20, Ogletree discloses the invention substantially as noted above, including displaying the resistance of the peripheral vasculature (display step S7 of fig. 3 in which peripheral resistance is displayed, col. 5, lines 61 - 65). 
However, Ogletree fails to show a display format that includes displaying the resistance of the peripheral vasculature as a bar graph.
Al-Ali discloses a noninvasive multi-parameter patient monitor. Al-Ali demonstrates that it is known in the art to apply a bar graph display format (bar that "fills" to a level proportional to the measured value, [0052], [0066], [0080]; figs. 2 - 10).	
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have applied the bar graph display format taught by Al-Ali to Ogletree’s calculated resistance, in order to convey the calculated value to a user in a simple format that is easy to understand. Such modification would have comprised only the application of a known display format to a known device ready for improvement to yield no more than the predictable result of communicating the results to a user; and similar modifications have previously been held to involve only routine skill in the art (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793